   Case 4:19-cv-04834 Document 1 Filed on 12/12/19 in TXSD Page 1 of 42



             IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF TEXAS
                      HOUSTON DIVISION

DALLAS COUNTY HOSPITAL DISTRICT          §
D/B/A PARKLAND HEALTH & HOSPITAL         §
SYSTEM;                                  §
PALO PINTO COUNTY HOSPITAL               §
DISTRICT A/K/A PALO PINTO GENERAL        §
HOSPITAL;                                §
GUADALUPE VALLEY HOSPITAL A/K/A          §      Civil Action No. 4:19-cv-4834
GUADALUPE REGIONAL MEDICAL               §
CENTER;                                  §             Jury Requested
VHS SAN ANTONIO PARTNERS, LLC            §
D/B/A BAPTIST MEDICAL CENTER;            §
VHS SAN ANTONIO PARTNERS, LLC            §
D/B/A MISSION TRAIL BAPTIST              §
HOSPITAL;                                §
VHS SAN ANTONIO PARTNERS, LLC            §
D/B/A NORTH CENTRAL BAPTIST              §
HOSPITAL;                                §
VHS SAN ANTONIO PARTNERS, LLC            §
D/B/A NORTHEAST BAPTIST HOSPITAL;        §
VHS SAN ANTONIO PARTNERS D/B/A ST.       §
LUKE’S BAPTIST HOSPITAL;                 §
NACOGDOCHES MEDICAL CENTER;              §
RESOLUTE HOSPITAL COMPANY, LLC           §
D/B/A RESOLUTE HEALTH;                   §
THE HOSPITALS OF PROVIDENCE EAST         §
CAMPUS;                                  §
THE HOSPITALS OF PROVIDENCE              §
MEMORIAL CAMPUS;                         §
THE HOSPITALS OF PROVIDENCE              §
SIERRA CAMPUS;                           §
THE HOSPITALS OF PROVIDENCE              §
TRANSMOUNTAIN CAMPUS;                    §
VHS BROWNSVILLE HOSPITAL                 §
COMPANY, LLC D/B/A VALLEY BAPTIST        §
MEDICAL CENTER BROWNSVILLE;              §
VHS HARLINGEN HOSPITAL COMPANY,          §
LLC D/B/A VALLEY BAPTIST MEDICAL         §
CENTER;                                  §
ARMC, L.P. D/B/A ABILENE REGIONAL        §
MEDICAL CENTER;                          §

                                    1
    Case 4:19-cv-04834 Document 1 Filed on 12/12/19 in TXSD Page 2 of 42



COLLEGE STATION HOSPITAL, LP F/K/A        §
COLLEGE STATION MEDICAL CENTER;           §
GRANBURY HOSPITAL CORPORATION             §
D/B/A LAKE GRANBURY MEDICAL               §
CENTER;                                   §
NAVARRO HOSPITAL, L.P. D/B/A              §
NAVARRO REGIONAL HOSPITAL;                §
BROWNWOOD HOSPITAL, L.P. D/B/A            §
BROWNWOOD REGIONAL MEDICAL                §
CENTER; VICTORIA OF TEXAS, L.P.           §
D/B/A DETAR HOSPITAL NAVARRO;             §
LAREDO TEXAS HOSPITAL COMPANY,            §
L.P. D/B/A LAREDO MEDICAL CENTER;         §
SAN ANGELO HOSPITAL, L.P. D/B/A SAN       §
ANGELO COMMUNITY MEDICAL                  §
CENTER;                                   §
CEDAR PARK HEALTH SYSTEM, L.P.            §
D/B/A CEDAR PARK REGIONAL                 §
MEDICAL CENTER;                           §
NHCI OF HILLSBORO, INC. D/B/A HILL        §
REGIONAL HOSPITAL;                        §
LONGVIEW MEDICAL CENTER, L.P.             §
D/B/A LONGVIEW REGIONAL MEDICAL           §
CENTER; AND                               §
PINEY WOODS HEALTHCARE SYSTEM,            §
L.P. D/B/A WOODLAND HEIGHTS               §
MEDICAL CENTER;                           §
      Plaintiffs,                         §
v.                                        §
                                          §
AMNEAL PHARMACEUTICALS;                   §
AMNEAL PHARMACEUTICALS, INC.;             §
TEVA PHARMACEUTICALS USA, INC.;           §
CEPHALON, INC.;                           §
JOHNSON & JOHNSON;                        §
JANSSEN PHARMACEUTICALS, INC.;            §
ORTHO-MCNEIL-JANSSEN                      §
PHARMACEUTICALS, INC. N/K/A               §
JANSSEN PHARMACEUTICALS, INC.;            §
JANSEN PHARMACEUTICA, INC. N/K/A          §
JANSSEN PHARMACEUTICALS, INC.             §
ABBOTT LABORATORIES;                      §
ABBOTT LABORATORIES INC.;                 §
                                          §

                                     2
     Case 4:19-cv-04834 Document 1 Filed on 12/12/19 in TXSD Page 3 of 42



ASSERTIO THERAPEUTICS, INC. F/K/A              §
DEPOMED, INC.;                                 §
NORAMCO, INC.;                                 §
ENDO HEALTH SOLUTIONS INC.;                    §
ENDO PHARMACEUTICALS INC.;                     §
MALLINCKRODT PLC;                              §
MALLINCKRODT LLC;                              §
SPECGX LLC;                                    §
ALLERGAN PLC;                                  §
WATSON LABORATORIES, INC.;                     §
ACTAVIS PHARMA, INC. F/K/A WATSON              §
PHARMA, INC.;                                  §
ACTAVIS LLC F/K/A ACTAVIS INC.;                §
ANDA, INC.;                                    §
H. D. SMITH, LLC F/K/A H. D. SMITH             §
WHOLESALE DRUG CO.;                            §
HENRY SCHEIN, INC.;                            §
AMERISOURCEBERGEN CORPORATION;                 §
AMERISOURCEBERGEN DRUG                         §
CORPORATION;                                   §
CARDINAL HEALTH, INC;                          §
MCKESSON CORPORATION;                          §
CVS HEALTH CORPORATION;                        §
CVS PHARMACY, INC.;                            §
WALGREEN CO.;                                  §
WALGREENS BOOTS ALLIANCE, INC.;                §
WALMART INC.;                                  §
RICHARD ANDREWS, MD;                           §
THEODORE OKECHUKU, MD;                         §
NICOLAS PADRON, MD;                            §
CARLOS LUIS VENEGAS, MD; AND                   §
JOHN DOES 1 TO 100.                            §
      Defendants.                              §


                             NOTICE OF REMOVAL

      PLEASE TAKE NOTICE that, pursuant to 28 U.S.C. §§ 1331, 1441, 1446, and

1367, Defendant CVS Pharmacy, Inc. (“CVS”) hereby removes the above-captioned

action originally filed in the 162nd Judicial District Court for Dallas County, Texas,

under Cause No. DC-19-18635, and currently pending in the Texas Opioid MDL

                                          3
     Case 4:19-cv-04834 Document 1 Filed on 12/12/19 in TXSD Page 4 of 42



pretrial court in the 152nd Judicial District Court of Harris County, Texas, under

Cause No. 2019-85177, to the United States District Court for the Southern District

of Texas. As grounds for removal, CVS states:

      1.     Removal is timely because this notice is filed within 30 days of service

of Plaintiffs’ First Amended Petition on November 27, 2019, in accordance with 28

U.S.C. § 1446(b).

      2.     Plaintiffs’ claims arise under federal law and explicitly allege that CVS

and other Defendants violated, and are liable under, a federal statute, the Controlled

Substances Act, 21 U.S.C. §§ 801, et seq. (the “CSA”) and its implementing

regulations. See Ex. A. First Amended Petition ¶¶ 654, 706, 732, 893, 894, 901, 1041.

      3.     This Court has original jurisdiction over the subject action pursuant to

28 U.S.C § 1331 because this suit falls within the CSA, which raises a federal

question.

      4.     Venue is proper in this Court pursuant to 28 U.S.C. § 1441(a) because

the 152nd Judicial District Court of Harris County, Texas, where the state court action

was pending as part of the Texas Opioid MDL prior to removal, is a state court within

this federal district and division.

      5.     Upon information and belief, all Defendants properly served have

consented to removal based on federal question.

I.    COMPLIANCE WITH LOCAL RULES

      6.     Pursuant to Rule 81 of the Local Rules, CVS provides the following index

of matters being filed:


                                          4
Case 4:19-cv-04834 Document 1 Filed on 12/12/19 in TXSD Page 5 of 42




Exhibit A:    Civil Cover Sheet
Exhibit B:    Civil Case Information Sheet
Exhibit C:    Plaintiffs’ First Amended Petition
Exhibit D:    Plaintiffs’ Request for Citation
Exhibit E:    Plaintiff’s Notice of Related Cases
Exhibit F:    Plaintiffs’ requested citations
              Notice of Tag-Along Case Pursuant to Rule 13 Texas Rules
Exhibit G:
              of Judicial Administration
Exhibit H:    Appendix A
Exhibit I:    Appendix B
Exhibit J:    Appendix C
Exhibit K:    Appendix D
Exhibit L:    Appendix E
Exhibit M:    Appendix F
Exhibit N:    State Court Docket Sheet – Dallas County
Exhibit O:    State Court Docket Sheet – Harris County
Exhibit P:    List of all Counsel of Record
Exhibit Q:    Executed Citation – Mallinckrodt PLC
Exhibit R:    Executed Citation – Abbott Laboratories Inc
Exhibit S:    Executed Citation – Anda Inc
Exhibit T:    Executed Citation – Mallinckrodt LLC
              Executed Citation – Ortho-McNeil-Janssen
Exhibit U:
              Pharmaceuticals, Inc n/k/a Janssen Pharmaceuticals, Inc
Exhibit V:    Executed Citation – Abbott Laboratories
              Executed Citation – Actavis Pharma, Inc. f/k/a Watson
Exhibit W:
              Pharma Inc
Exhibit X:    Executed Citation – Walmart Inc
              Executed Citation – Janssen Pharmaceutica Inc n/k/a
Exhibit Y:
              Janssen Pharmaceuticals, Inc.
              Executed Citation – H.D. Smith, LLC f/k/a H.D. Smith
Exhibit Z:
              Wholesale Drug Co.
Exhibit AA:   Executed Citation – Endo Pharmaceuticals Inc

                                    5
      Case 4:19-cv-04834 Document 1 Filed on 12/12/19 in TXSD Page 6 of 42




      Exhibit BB:    Executed Citation – CVS Pharmacy Inc
      Exhibit CC:    Executed Citation – Janssen Pharmaceuticals, Inc.
                     Defendants Janssen Pharmaceuticals, Inc. and Johnson &
      Exhibit DD:
                     Johnson’s Answer to Plaintiffs’ Original Petition
                     Defendant Cardinal Health, Inc.’s Original Answer and
      Exhibit EE:
                     Affirmative Defenses to Plaintiffs’ Original Petition
                     AmerisourceBergen Corporation and Amerisource Bergen
      Exhibit FF:
                     Drug Corporation’s Original Answer
                     Defendants Actavis LLC and Watson Laboratories, Inc.’s
      Exhibit GG:    Original Answer and Affirmative Defenses to Plaintiffs’
                     Original Petition
                     Defendant Cephalon, Inc’s Original Answer and
      Exhibit HH:
                     Affirmative Defenses to Plaintiffs’ Original Petition
                     Defendant Teva Pharmaceuticals USA Inc.’s Original
      Exhibit II:    Answer and Affirmative Defenses to Plaintiff’s Original
                     Petition
      Exhibit JJ:    Noramco, Inc.’s Answer and Affirmative Defenses


II.     NATURE OF REMOVED ACTION

        7.    On or about November 20, 2019, Dallas County Hospital District d/b/a

Parkland Health & Hospital System; Palo Pinto County Hospital District a/k/a Palo

Pinto General Hospital; Guadalupe Valley Hospital a/k/a Guadalupe Regional

Medical Center; VHS San Antonio Partners, LLC d/b/a Baptist Medical Center; VHS

San Antonio Partners, LLC d/b/a Mission Trail Baptist Hospital; VHS San Antonio

Partners, LLC d/b/a North Central Baptist Hospital; VHS San Antonio Partners, LLC

d/b/a Northeast Baptist Hospital; VHS San Antonio Partners d/b/a St. Luke’s Baptist

Hospital; Nacogdoches Medical Center; Resolute Hospital Company, LLC d/b/a

Resolute Health; The Hospitals of Providence East Campus; The Hospitals of

Providence Memorial Campus; The Hospitals of Providence Sierra Campus; The

                                          6
     Case 4:19-cv-04834 Document 1 Filed on 12/12/19 in TXSD Page 7 of 42



Hospitals of Providence Transmountain Campus; VHS Brownsville Hospital

Company, LLC d/b/a Valley Baptist Medical Center Brownsville; VHS Harlingen

Hospital Company, LLC d/b/a Valley Baptist Medical Center; ARMC, L.P. d/b/a

Abilene Regional Medical Center; College Station Hospital, LP f/k/a College Station

Medical Center; Granbury Hospital Corporation d/b/a Lake Granbury Medical

Center; Navarro Hospital, L.P. d/b/a Navarro Regional Hospital; Brownwood

Hospital, L.P. d/b/a Brownwood Regional Medical Center; Victoria of Texas, L.P. d/b/a

Detar Hospital Navarro; Laredo Texas Hospital Company, L.P. d/b/a Laredo Medical

Center; San Angelo Hospital, L.P. d/b/a San Angelo Community Medical Center;

Cedar Park Health System, L.P. d/b/a Cedar Park Regional Medical Center; NHCI of

Hillsboro, Inc. d/b/a Hill Regional Hospital; Longview Medical Center, L.P. d/b/a

Longview Regional Medical Center; and Piney Woods Healthcare System, L.P. d/b/a

Woodland Heights Medical Center; (collectively “Plaintiffs”) filed Dallas County

Hospital District, et al. v. Amneal Pharmaceuticals, LLC., et al., in the 162nd Judicial

District Court for Dallas County, Texas. The court assigned the case Docket No.

DC1918635. On November 27, 2019, CVS filed a Notice of Tag-Along Transfer case,

transferring the case to the Texas Opioid MDL pretrial court in the 152nd Judicial

District Court of Harris County, Texas, under Cause No. 2019-85177.

      8.     The Petition asserts claims against four groups of Defendants.

      9.     The first main group of defendants consists of Cephalon, Inc.; Teva

Pharmaceuticals USA, Inc.; Watson Laboratories, Inc.; Actavis Pharma, Inc. f/k/a

Watson Pharma Inc.; Actavis LLC (incorrectly named as “Actavis LLC f/k/a Actavis


                                           7
     Case 4:19-cv-04834 Document 1 Filed on 12/12/19 in TXSD Page 8 of 42



Inc.” in the Complaint); Johnson & Johnson; Janssen Pharmaceuticals, Inc.; Ortho-

McNeil-Janssen Pharmaceuticals, Inc. n/k/a Janssen Pharmaceuticals, Inc.; Janssen

Pharmaceutica, Inc. n/k/a Janssen Pharmaceuticals, Inc.; Noramco, Inc.; Endo

Health Solutions Inc.; Endo Pharmaceuticals Inc.; Abbott Laboratories; Abbott

Laboratories Inc.; Amneal Pharmaceuticals, LLC; Amneal Pharmaceuticals, Inc.;

Assertio Therapeutics, Inc. f/k/a Depomed, Inc.; Mallinckrodt plc; Mallinckrodt LLC;

SpecGx LLC; and Allergan plc. (referenced in the Complaint collectively as the

“Marketing Defendants,” hereinafter referred to as “Manufacturing Defendants”).

Pet. ¶¶ 142-196. Listed alongside the Manufacturing Defendants, but not themselves

named as Defendants, are various entities and individuals that include: Purdue

Pharma L.P.; Purdue Pharma Inc.; The Purdue Frederick Company; Richard Sackler;

Beverly Sackler; David Sackler; Ilene Sackler Lefcourt; Jonathan Sackler; Kathe

Sackler; Mortimer D.A. Sackler; Theresa Sackler; John Stewart; Mark Timney; Craig

Landau; and Russell Gasdia (collectively referred to in the Petition as “Purdue.” id.

¶¶ 117-132).

      10.      The second group of defendants consists of Anda, Inc.; H.D. Smith, LLC

f/k/a H.D. Smith Wholesale Drug Co.; Henry Schein, Inc.; AmerisourceBergen

Corporation; AmerisourceBergen Drug Corporation; McKesson Corporation; and

Cardinal Health, Inc. (collectively, “Distributor Defendants”). Pet. ¶¶ 197-216.

      11.      The third group of defendants consists of CVS Health Corporation; CVS

Pharmacy, Inc.; Walmart Inc.; Walgreen Co.; and Walgreens Boots Alliance, Inc.

(referenced in the Petition collectively as the “National Retail Pharmacies,”


                                           8
     Case 4:19-cv-04834 Document 1 Filed on 12/12/19 in TXSD Page 9 of 42



hereinafter referred to as “Retail Pharmacy Defendants”). Pet. ¶¶ 217-229. Plaintiffs

allege personal jurisdiction over CVS Pharmacy, Inc. for “distributing prescription

opioids throughout the United States, including Texas.” Id. ¶ 219.

      12.    The fourth and final group of defendants consists of Richard Andrews,

MD; Theodore Okechuku, MD; Nicolas Padron, MD; and Carlos Luis Venegas, MD

(referenced in the Petition collectively as the “‘Pill Mill’ Defendants,” hereinafter

referred to as “Individual Defendants”).         Pet. ¶¶ 230-235.     The Distributor

Defendants and Individual Defendants together with the Retail Pharmacy

Defendants are referred to collectively in the Petition as the “Supply Chain

Defendants.” Id. ¶¶ 235.

      13.    The Complaint asserts five claims against all defendants: Negligence

(First Claim); Negligent and/or Intentional Creation of a Public Nuisance (Second

Claim); Unjust Enrichment (Third Claim); Common Law Fraud (Fourth Claim); and

Civil Conspiracy (Fifth Claim). Id. ¶¶ 1036-1134.

      14.    With respect to the Retail Pharmacy Defendants, Plaintiffs complain of

the over-distribution of prescription opioids in Texas as well as the diversion of

opioids from other states to Texas. Pet. ¶ 891. Plaintiffs allege the Retail Pharmacy

Defendants’ failure to “take meaningful action to stop this diversion despite their

knowledge of it . . . contributed substantially to the diversion problem.” Id.

      15.    Plaintiffs specifically assert the Retail Pharmacy Defendants, with

“manufacturers and other distributors,” are registrants under the CSA, which

requires the Retail Pharmacy Defendants to “provide effective controls and


                                           9
    Case 4:19-cv-04834 Document 1 Filed on 12/12/19 in TXSD Page 10 of 42



procedures to guard against theft and diversion” under 21 C.F.R. § 1301.71(a). Pet.

¶ 894. Furthermore, the Retail Pharmacy Defendants are alleged to be responsible

for failures in “proper prescribing and dispensing of controlled substances” under 21

C.F.R. § 1306.04(a). See id.

      16.    Plaintiffs assert that, “[d]espite their legal obligations as registrants

under the CSA,” that the Retail Pharmacy Defendants “allowed widespread diversion

to occur.” Pet. ¶ 901. Plaintiffs further assert the Retail Pharmacy Defendants failed

to “investigate or to ensure that they were complying with their duties and obligations

under the law with regard to controlled substances.” Id. ¶ 908.

      17.    Plaintiffs allege the Retail Pharmacy Defendants, as subgroup of the

Supply Chain Defendants, “must also stop shipment on any order which is flagged as

suspicious” and only remove a hold after “conducting due diligence” and determining

the “order is not likely to be diverted into illegal channels.” Pet. ¶ 643 (citing In re

Southwood Pharm., Inc., Revocation of Registration, 72 Fed. Reg. 36,487, 36,501,

2007 WL 1886484 (Drug Enf’t Admin. July 3, 2007); Masters Pharmaceutical, Inc. v.

Drug Enforcement Administration, 861 F.3d 206 (D.C. 2017)). The Supply Chain

Defendants “breached their duties” by “filling and failing to report or halt orders that

they knew or should have realized were likely being diverted for illicit uses,” which

both “created and failed to prevent a foreseeable risk of harm” to Plaintiffs. Id. ¶ 654.

      18.    By making specific allegations of breach of duties governing the

monitoring, reporting and shipping of suspicious opioid orders that arise from the




                                           10
      Case 4:19-cv-04834 Document 1 Filed on 12/12/19 in TXSD Page 11 of 42



federal CSA, its implementing regulations, and its precedents, Plaintiffs plead

violations of federal law that form the basis for their claims.

        19.   CVS was served with the First Amended Petition on November 27, 2019,

and CVS’s current deadline to respond to the First Amended Petition is December 23,

2019.

        20.   On December 5, 2017, the Judicial Panel on Multidistrict Litigation

(“JPML”) formed a multidistrict litigation (“MDL”) and transferred opioid-related

actions to District Judge Dan Polster of the United States District Court for the

Northern District of Ohio, pursuant to 28 U.S.C. § 1407. See In re Nat’l Prescription

Opiate Litig., 290 F. Supp. 3d 1375, 1380 (J.P.M.L. 2017). More than 2,600 opioid-

related actions are pending in the MDL, including actions originally filed within the

Fifth Circuit.

        21.   CVS intends to tag this case immediately for transfer to the MDL.

        22.   In accordance with 28 U.S.C. § 1446(a), copies of all process, pleadings,

and orders served on CVS in the state court action are attached as Exhibits A-E.

II.     TIMELINESS OF REMOVAL

        23.   CVS was served with the First Amended Petition on November 27, 2019.

        24.   In accordance with 28 U.S.C. § 1446(b), this notice of removal is timely

filed within 30 days of service of Plaintiffs’ First Amended Petition. See Murphy

Bros., Inc. v. Michetti Pipe Stringing, Inc., 526 U.S. 344, 354-56 (1999) (30-day

removal period begins to run upon service of summons and complaint).

        25.   “If defendants are served at different times, and a later-served

defendant files a notice of removal, any earlier-served defendant may consent to the
                                          11
           Case 4:19-cv-04834 Document 1 Filed on 12/12/19 in TXSD Page 12 of 42



removal even though that earlier-served defendant did not previously initiate or

consent to removal.” 28 U.S.C. § 1446(b)(2)(C).

III.        PROPRIETY OF VENUE

            26.   Venue is proper in this Court pursuant to 28 U.S.C. § 1441(a) because

the 152nd Judicial District Court of Harris County, Texas, where the state court action

was pending as part of the Texas Opioid MDL prior to removal, is a state court within

this federal district and division.

IV.         BASIS OF REMOVAL

            27.   Removal is proper pursuant to 28 U.S.C. §§ 1331 and 1441 because

Plaintiffs’ claims present a substantial federal question under the CSA, 21 U.S.C.

§§ 801, et seq.1




      A defendant need not overcome any artificial presumptions against removal or in favor
       1

of remand. In Breuer v. Jim’s Concrete of Brevard, Inc., 538 U.S. 691 (2003), the Supreme
Court unanimously held that the 1948 amendments to the general federal removal statute,
28 U.S.C. § 1441(a), trumped the Court’s prior teachings in Shamrock Oil & Gas Corp. v.
Sheets, 313 U.S. 100 (1941), and its antecedents, that federal jurisdictional statutes must be
strictly construed against any recognition of federal subject matter jurisdiction, with every
presumption indulged in favor of remand. Id. at 697-98 (“[W]hatever apparent force this
argument [of strict construction against removal] might have claimed when Shamrock was
handed down has been qualified by later statutory development. . . . Since 1948, therefore,
there has been no question that whenever the subject matter of an action qualifies it for
removal, the burden is on a plaintiff to find an express exception.” (emphasis added)); see also
Exxon Mobil Corp. v. Allapattah Servs., Inc., 545 U.S. 546, 558 (2005) (construing 1990
enactment of 28 U.S.C. § 1367, authorizing supplemental federal subject matter jurisdiction,
and holding: “We must not give jurisdictional statutes a more expansive interpretation than
their text warrants; but it is just as important not to adopt an artificial construction that is
narrower than what the text provides . . . Ordinary principles of statutory construction
apply.” (citation omitted)).
   More recently, a unanimous Supreme Court in Mims v. Arrow Financial Services, LLC
held: “Divestment of district court jurisdiction should be found no more readily than
divestment of state court jurisdiction, given the longstanding and explicit grant of federal
question jurisdiction in 28 U.S.C. § 1331.” 565 U.S. 368, 379 (2012) (brackets and citations
omitted).
                                              12
       Case 4:19-cv-04834 Document 1 Filed on 12/12/19 in TXSD Page 13 of 42



        28.   The original jurisdiction of the district courts includes jurisdiction over

“all civil actions arising under the Constitution, laws, or treaties of the United

States.” 28 U.S.C. § 1331.

        29.   “Whether a case ‘arises under’ federal law for purposes of § 1331” is

governed by the “well-pleaded complaint rule.” Holmes Grp., Inc. v. Vornado Air

Circulation Sys., Inc., 535 U.S. 826, 830, 839 (2002). The artful pleading doctrine,

however, “empowers courts to look beneath the face of the complaint to divine the

underlying nature of a claim, to determine whether the plaintiff has sought to defeat

removal by asserting a federal claim under state-law colors.” BIW Deceived v. Local

S6, Indus. Union of Marine & Shipbuilding Workers of Am., 132 F.3d 824, 831 (1st

Cir. 1997); see also Lopez-Munoz v. Triple-S Salud, Inc., 754 F.3d 1, 5 (1st Cir. 2014)

(“[T]he artful pleading doctrine allows a federal court to peer beneath the local-law

veneer of a plaintiff's complaint in order to glean the true nature of the claims

presented.”). “In other words, a plaintiff may not, by the expedient of artful pleading,

defeat a defendant’s legitimate right to a federal forum.” BIW Deceived, 132 F.3d at

831.

        30.   Even when state law creates causes of action, a complaint may raise a

substantial question of federal law sufficient to warrant removal if “vindication of a

right under state law necessarily turn[s] on some construction of federal law.” Merrell

Dow Pharm. Inc. v. Thompson, 478 U.S. 804, 808-09 (1986) (citation omitted); see

Gully v. First Nat’l Bank, 299 U.S. 109, 112 (1936) (“To bring a case within [§ 1441],

a right or immunity created by the Constitution or laws of the United States must be


                                           13
    Case 4:19-cv-04834 Document 1 Filed on 12/12/19 in TXSD Page 14 of 42



an element, and an essential one, of the plaintiff’s cause of action.”); Milkulsik v.

Centerior Energy Corp, 501 F.3d 509, 568 (6th Cir 2007) (“Under the substantial-

federal-question doctrine, a state law cause of action may actually arise under federal

law, even though Congress has not created a private right of action, if the vindication

of a right under state law depends on the validity, construction, or effect of federal

law.”).

          31.   When a purported state law claim is premised on violations of duty

contained in a federal statute, a federal court has jurisdiction over that claim. See Bd.

of Commissioners of Se. La. Flood Protection Authority-East v. Tenn. Gas Pipeline

Co., 850 F.3d 714, 722-23 (5th Cir. 2017) (concluding that federal question jurisdiction

exists because claims were premised on the failure to satisfy a standard of care

established in by a federal statute). Federal jurisdiction is established if there is no

“state law grounding for the duty that the [plaintiff] would need to establish for the

Defendants to be liable,” because the absence of any such state source “means that

the duty would have to be drawn from federal law.” Id. at 723. A claim premised on

the breach of such a duty “cannot be resolved without a determination

whether . . . federal statutes create [such] a duty,” and therefore necessarily raises a

federal question. Id.; see also Hughes v. Chevron Phillips Chem. Co., 478 F. App’x 167,

170-71 (5th Cir. 2012) (plaintiff’s state law claims gave rise to federal question

jurisdiction because the resolution of claims relied on the existence of a duty created

by federal law).




                                           14
    Case 4:19-cv-04834 Document 1 Filed on 12/12/19 in TXSD Page 15 of 42



      32.    “[F]ederal jurisdiction over a state law claim will lie if a federal issue is:

(1) necessarily raised, (2) actually disputed, (3) substantial, and (4) capable of

resolution in federal court without disrupting the federal-state balance approved by

Congress.” Gunn v. Minton, 568 U.S. 251, 258 (2013); see also Grable & Sons Metal

Prods., Inc. v. Darue Eng’g & Mfg., 545 U.S. 308, 315 (2005). “Where all four of these

requirements are met . . . jurisdiction is proper because there is a ‘serious federal

interest in claiming the advantages thought to be inherent in a federal forum,’ which

can be vindicated without disrupting Congress’s intended division of labor between

state and federal courts.” Gunn, 568 U.S. at 258 (quoting Grable, 545 U.S. at 314).

      33.    As set forth below, this case meets all four requirements.

      34.    Although Plaintiffs ostensibly plead some of their theories of recovery

against the Retail Pharmacy Defendants as state law claims, the underlying theory

of liability is based on CVS’s alleged violations of federal law or alleged duties arising

out of federal law, specifically the federal CSA, and its implementing regulations, i.e.,

that a portion of its otherwise lawful shipments of prescription opioids were unlawful

because they were shipped in fulfillment of allegedly suspicious orders that CVS had

duties to identify, report, and not ship under the federal CSA.

      35.    The source of the asserted legal duty to monitor and report suspicious

orders of controlled substances is the CSA, 21 U.S.C. §§ 801, et seq., and its

implementing regulations. See 21 C.F.R. § 1301.74(b) (duty to monitor and report

suspicious orders of controlled substances). The First Amended Petition makes this

clear on its face. See Pet. ¶ 643 (duty to report and stop shipment on any order flagged


                                           15
    Case 4:19-cv-04834 Document 1 Filed on 12/12/19 in TXSD Page 16 of 42



as suspicious until determined not likely to be diverted into illegal channels; citing

federal authorities that apply the CSA and regulations); id. ¶ 654 (discussing the

duty to supervise the sale of “dangerous narcotic substances” and the Retail

Pharmacy Defendants’ failure to “prevent diversion . . . monitor for red flags . . .

report or halt orders that they knew or should have realized were likely being

diverted for illicit use”); id. ¶ 893 (duty to prevent diversion of prescription opioids by

“monitoring and reporting suspicious activity”); id. ¶ 894 (discussing registration

requirements under 21 C.F.R. § 1301.11, requirement to provide “effective controls

and procedures” under 21 C.F.R. § 1301.71(a), and responsibility for “proper

prescribing and dispensing of controlled substances” under 21 C.F.R. § 1306.04(a));

id. ¶ 896 (discussing characteristics of suspicious pharmacy orders, as defined under

21 § C.F.R. 1301.74(b); id. ¶ 901 (alleging Retail Pharmacy Defendants allowed

diversion “despite their legal obligations as registrants under the CSA”); id. ¶ 906

(alleging Retail Pharmacy Defendants failed to conduct “adequate internal or

external audits’ of opioid sales and to “create policies accordingly”); id. ¶ 908 (alleging

Retail Pharmacy Defendants failed to “investigate or to ensure that they were

complying with their duties and obligations under the law with regard to controlled

substances”).

      36.    The source of the asserted legal duty to suspend shipments of suspicious

orders is 21 U.S.C. § 823(b) and (e), as interpreted by the United States Drug

Enforcement Administration (“DEA”).          Specifically, DEA interprets the public

interest factors for registering distributors under the CSA, 21 U.S.C. § 823(b) and (e),


                                            16
    Case 4:19-cv-04834 Document 1 Filed on 12/12/19 in TXSD Page 17 of 42



to impose a responsibility on distributors to exercise due diligence to avoid filling

suspicious orders that might be diverted to unlawful uses. See Masters Pharm., Inc.

v. Drug Enf’t Admin., 861 F.3d 206, 212-13 (D.C. Cir. 2017) (citing In re Southwood

Pharm., Inc., Revocation of Registration, 72 Fed. Reg. 36,487, 36,501, 2007 WL

1886484 (Drug Enf’t Admin. July 3, 2007), as source of DEA’s “Shipping

Requirement”). Plaintiffs’ Complaint makes this clear on its face by citing both the

federal court’s decision in Masters and the DEA’s revocation order in Southwood

Pharmaceuticals—the sources of the asserted duty not to ship suspicious orders. See,

e.g., Pet. ¶ 643.

      37.    Plaintiffs’ theories of liability against CVS and other Retail Pharmacy

Defendants, as pled in the First Amended Petition, are predicated on allegations that

CVS and other Retail Pharmacy Defendants breached alleged duties under the CSA

to implement effective controls to detect and report “suspicious” pharmacy orders for

prescription opioids and—crucial to Plaintiffs’ claims—to refuse to ship such orders

to Texas and other states.

      38.    Plaintiffs plead that CVS and the other Retail Pharmacy Defendants,

Distributor Defendants and Supply Chain Defendants violated the foregoing federal

duties, among others, with the following allegations:

      a.     “The failure of the Supply Chain Defendants to maintain effective
             controls, and to investigate, report, and take steps to halt orders
             that they knew or should have known were suspicious, breached
             both their statutory and common law duties.” Pet. ¶ 78.

      b.     “In addition to reporting all suspicious orders, the Supply Chain
             Defendants must also stop shipment on any order which is
             flagged as suspicious and only ship orders which were flagged as
                                          17
Case 4:19-cv-04834 Document 1 Filed on 12/12/19 in TXSD Page 18 of 42



       potentially suspicious if, after conducting due diligence, the
       recipient can determine that the order is not likely to be diverted
       into illegal channels.” Id. ¶ 643 (citing federal authorities).

 c.    “By filling and failing to report or halt orders that they knew or
       should have realized were likely being diverted for illicit uses,
       Supply Chain Defendants further breached their duties.” Id.
       ¶ 654.

 d.    “Defendants failed to report suspicious orders, prevent diversion,
       or otherwise control the supply of opioids flowing into
       communities across America . . . Defendants continued to pump
       massive quantities of opioids into communities in disregard of
       their legal duties to control the supply, prevent diversion, and
       report and take steps to halt suspicious orders.” Id. ¶ 706.

 e.    “Defendants violated Texas law and the federal Controlled
       Substances Act in failing to report suspicious orders of opioid pain
       medications in Texas.” Id. ¶ 732.

 f.    “Each participant in the supply chain of opioid distribution,
       including the National Retail Pharmacies, is responsible for
       preventing diversion of prescription opioids into the illegal
       market by, among other things, monitoring and reporting
       suspicious activity.” Id. ¶ 893.

 g.    “The National Retail Pharmacies, like manufacturers and other
       distributors, are registrants under the CSA. 21 C.F.R. § 1301.11.
       Under the CSA, pharmacy registrants are required to “provide
       effective controls and procedures to guard against theft and
       diversion of controlled substances.” See 21 C.F.R. § 1301.71(a). In
       addition, 21 C.F.R. § 1306.04(a) states, “|t]he responsibility for
       the proper prescribing and dispensing of controlled substances is
       upon the prescribing practitioner, but a corresponding
       responsibility rests with the pharmacist who fills the
       prescription... Because pharmacies themselves are registrants
       under the CSA, the duty to prevent diversion lies with the
       pharmacy entity, not the individual pharmacist alone.” Id. ¶ 894.

 h.     “Despite their legal obligations as registrants under the CSA, the
       National Retail Pharmacies allowed widespread diversion to
       occur—and they did so knowingly. They knew that they made
       money by distributing opioids under suspicious orders.” Id. ¶ 901.

                                    18
    Case 4:19-cv-04834 Document 1 Filed on 12/12/19 in TXSD Page 19 of 42



      i.     “Plaintiffs allege that the National Retail Pharmacies also failed
             to conduct adequate internal or external audits of their opioid
             sales to identify patterns regarding orders that should not have
             been filled and to create policies accordingly, or if they conducted
             such audits, they failed to take any meaningful action as a result.”
             Id. ¶ 906.

      j.     “The Marketing Defendants and Purdue and Supply Chain
             Defendants overwhelmingly agreed on the approach - to fail to
             identify, report, or same halt suspicious opioid orders, and fail to
             prevent diversion.” Id. ¶ 987.

      k.     “All of the Defendants, moreover, knew that large and suspicious
             quantities of opioids being poured into communities were
             throughout the United States. Despite this knowledge,
             Defendants took no steps to report suspicious orders, control the
             supply of opioids, or otherwise prevent diversion.” Id. ¶ 991.

      l.     “The Defendants violated Texas and federal laws in failing to
             report suspicious orders of opioid pain medications, in failing to
             maintain effective controls against the diversion of opioids into
             other than legitimate medical channels, and in failing to operate
             a system to stop or at least diligently respond to orders which is
             flagged or should have been flagged as suspicious.” Id. ¶ 1041.

      39.    Similarly, Plaintiffs fail to cite any state law source for Supply Chain

Defendants’ alleged duties to “monitor” prescription opioid orders, halt suspicious

orders, and prevent diversion. The Texas CSA merely requires distributors to comply

with their reporting obligations under federal law. See Tex. Health & Safety Code §§

481.067(a) (“A [registrant] . . . shall keep records and maintain inventories in

compliance with recordkeeping and inventory requirements of federal law. . .”);

.0766(a) (requiring a distributor to report “the information that the distributor is

required to report to [ARCOS] and the [DEA].”). Plaintiffs do not allege how either

the state statute or its implementing regulations imposes independent duties relating

to suspicious orders or diversion. Rather, it is federal regulation that requires

                                          19
    Case 4:19-cv-04834 Document 1 Filed on 12/12/19 in TXSD Page 20 of 42



distributors to develop a monitoring system to “provide effective controls and

procedures to guard against theft and diversion of controlled substances.” See 21

C.F.R. § 1301.71(a).

      40.      The few specific authorities Plaintiffs cite, such as Texas Health &

Safety Code § 481.070-075, do not require pharmaceutical retailers to identify or

report suspicious orders of controlled substances to state government officials or

entities, nor require pharmaceutical distributors to “stop,” “prevent,” or “avoid filling”

suspicious orders of controlled substances from registered pharmacies. Id. In fact,

the only mention of “suspicious” within the Texas Health & Safety Code § 481.001-

354 is found in Texas Health & Safety Code § 481.0771(c) regarding records and

reports on pseudoephedrine, a nasal decongestant. Tex. Health & Safety Code §

481.0771(c).    Instead, the authority cited by Plaintiffs prohibits dispensing of

Schedule I substances, which have no safe, accepted medical use in the United States,

see Tex. Health & Safety Code § 481.070, 481.035(a)(1); prohibits a practitioner from

dispensing a controlled substance without a valid medical purpose or in the course of

medical practice, and further discusses anabolic steroids and human growth hormone

prescriptions under Schedule III, see Tex. Health & Safety Code § 481.071; prohibits

the distribution or dispensing of controlled substances in Schedule V except for a valid

medical purpose, which have the lowest potential for abuse in the controlled

substances schedule, see Tex. Health & Safety Code § 481.072, 481.035(e); governed

(before its repeal) communication of prescriptions by agent, see Tex. Health & Safety

Code § 481.073 [Repealed]; establishes a pharmacist may not dispense or deliver


                                           20
    Case 4:19-cv-04834 Document 1 Filed on 12/12/19 in TXSD Page 21 of 42



controlled substances without a valid prescription if the pharmacist knows a

prescription was issued without a valid patient-practitioner relationship, was not

prepared in compliance with the chapter, without recipient identification, or was

issued by a non-pharmacist, see Tex. Health & Safety Code § 481.074; and regulates

recording requirements for Schedule II drugs, see Tex. Health & Safety Code §

481.075. Thus, the only legal basis for the asserted duties on which Plaintiffs’ claims

rest (i.e., the duties to identify, report and halt suspicious orders for prescription

opioids) is federal law in the form of the CSA and implementing regulations. In other

words, Plaintiffs have pled federal questions dressed up as state law claims.

      41.     Under the artful pleading doctrine, Plaintiffs may not escape federal

jurisdiction merely by omitting citations to the federal statutes and regulations that

serve as the exclusive bases for Plaintiffs’ claims. See Milkulsik, 501 F.3d at 560.

(“[P]laintiffs may not avoid removal jurisdiction by artfully casting their essentially

federal law claims as state-law claims.”) (citation and internal quotation marks

omitted). Where it appears that the Plaintiffs may have carefully crafted the

complaint to circumvent federal jurisdiction, “we consider whether the facts alleged

in the complaint actually implicate a federal cause of action.” Id. at 561; see also

Berera v. Mesa Medical Group, PLLC, 779 F.3d 352, 358 (6th Cir. 2015); Her Majesty

the Queen in Right of the Province of Ontario v. City of Detroit, 874 F.2d 332, 339 (6th

Cir. 1989).

      42.     The federal question presented by Plaintiffs’ claims therefore is “(1)

necessarily raised, (2) actually disputed, (3) substantial, and (4) capable of resolution


                                           21
    Case 4:19-cv-04834 Document 1 Filed on 12/12/19 in TXSD Page 22 of 42



in federal court without disrupting the federal-state balance approved by Congress.”

Gunn, 568 U.S. at 258.

      43.    First, Plaintiffs’ claims “necessarily raise” a federal question because

“their asserted right to relief under state law requires resolution of a federal question”

regarding the asserted duties to identify, report to the DEA, and halt suspicious

orders. Rhode Island Fishermen’s All., Inc. v. Rhode Island Dep.t of Environmental

Management, 585 F.3d 42, 49 (1st Cir. 2009); see also Bd. of Commissioners, 850 F.3d

at 722-23 (federal question necessarily raised where negligence and public nuisance

claims relied on the court’s interpretation of the scope of a duty of care contained in

federal law); PNC Bank, N.A. v. PPL Elec. Util. Corp., 189 F. App’x 101, 104 n.3 (3d

Cir. 2006) (federal question necessarily raised where “the right to relief depends upon

the construction or application of federal law.” (citation omitted)); see also North

Carolina ex rel. N.C. Dep’t of Admin. v. Alcoa Power Generating, Inc., 853 F.3d 140,

146 (4th Cir. 2017) (“Regardless of the allegations of a state law claim, ‘where the

vindication of a right under state law necessarily turns on some construction of

federal law,’ the claim arises under federal law and thus supports federal question

jurisdiction under 28 U.S.C. § 1331.” (alteration omitted)); V.I. Hous. Auth. v. Coastal

Gen. Constr. Servs. Corp., 27 F.3d 911, 916 (3d Cir. 1994) (“[A]n action under 28

U.S.C. § 1331(a) arises only if the complaint seeks a remedy expressly granted by

federal law or if the action requires construction of a federal statute, or at least a

distinctive policy of a federal statute requires the application of federal legal

principles.” (emphasis added)).


                                           22
    Case 4:19-cv-04834 Document 1 Filed on 12/12/19 in TXSD Page 23 of 42



      44.    As pled, Plaintiffs’ claims against CVS and the other Retail Pharmacy

Defendants require Plaintiffs to establish that all of the Retail Pharmacy Defendants

breached duties arising under federal law, by failing to identify, report, or stop

shipments of otherwise lawful orders of controlled substances into Texas and other

states.

      45.    For example, Plaintiffs allege that Retail Pharmacy Defendants

“breached their duties” to “stop shipment on any order which is flagged as suspicious”

by “filling and failing to report or halt orders that they knew or should have realized

were likely being diverted for illicit uses,” which both “created and failed to prevent

a foreseeable risk of harm” to Plaintiffs. Pet. ¶ 643-44. As noted, however, the alleged

duty to prevent or halt shipments of suspicious orders arises solely under the federal

CSA, and not under state law—a fact apparent from the Petition, because Plaintiffs

cite two federal authorities that interpret and apply the CSA. See id. ¶ 643 (citing In

re Southwood Pharm., 2007 WL 1886484; Masters Pharmaceutical, 861 F.3d 206).

“Thus, it is not logically possible for [Plaintiffs] to prevail on this cause of action

without affirmatively answering the embedded question of whether federal law”

required Retail Pharmacy Defendants to report to the DEA, and halt, shipments of

suspicious orders for prescription opioids under the totality of circumstances. Rhode

Island Fishermen’s All., 585 F.3d at 49. “That is enough to make out a federal

question.” Id.

      46.    While plaintiffs are generally masters of their complaints, and they

“may avoid federal jurisdiction by exclusive reliance on state law,” Caterpillar, Inc.


                                          23
       Case 4:19-cv-04834 Document 1 Filed on 12/12/19 in TXSD Page 24 of 42



v. Williams, 482 U.S. 386, 392 (1987) (emphasis added), Plaintiffs here allege

violations of federal duties as the basis for its state-law claims.2 Although Plaintiffs

refer to some Texas authorities and claim they give rise to the same duties, see Pet.

¶¶ 641, 642, 894. Plaintiffs nowhere identify any specific provision of state law that

creates duties for distributors of controlled substances to report to state officials, or

refuse to fill, suspicious orders for prescription opioids. Tellingly, Plaintiffs cite

extensively to DEA letters and briefings that establish a duty to report suspicious

orders and prevent opioid diversion under federal law, id. ¶¶ 895, 896, 897, 900, 987,

in an effort to suggest that the state law provisions create the same duty.

        47.    In sum, the Complaint necessarily raises a federal issue—namely,

whether Retail Pharmacy Defendants violated the CSA and regulations—as well as

questions regarding the scope of duties arising under federal law.

        48.    Second, this federal issue is “actually disputed” because the parties

disagree as to the existence and scope of alleged duties arising under the CSA and




   2 Furthermore, it is not necessary for federal jurisdiction that CVS establish that all of
Plaintiffs’ counts against it raise a federal question. Even if Plaintiffs could prove one or
more of those counts without establishing a violation of federal law, this Court still has
federal-question jurisdiction: “Nothing in the jurisdictional statutes suggests that the
presence of related state law claims somehow alters the fact that [the] complaints, by virtue
of their federal claims, were ‘civil actions’ within the federal courts’ ‘original jurisdiction.’”
City of Chicago v. Int’l College of Surgeons, 522 U.S. 156, 166 (1997).
   Because the Court has original jurisdiction over at least one count here, it has
supplemental jurisdiction over Plaintiffs’ remaining counts against CVS and the other Retail
Pharmacy Defendants, which are so related that they “form part of the same case or
controversy.” 28 U.S.C. § 1367(a); see also Rhode Island Fishermen’s All. 585 F.3d at 48 (“[I]f
the district court had original jurisdiction over any one of these causes of action, then it had
supplemental jurisdiction over the rest.”).


                                               24
       Case 4:19-cv-04834 Document 1 Filed on 12/12/19 in TXSD Page 25 of 42



whether Supply Chain Defendants violated their duties that, as Plaintiffs plead

them, arise only under the CSA. Indeed, this federal issue is the “central point of

dispute.” Gunn, 568 U.S. at 259.

        49.   Third, this federal question is “substantial.”3 “The substantiality

inquiry under Grable looks . . . to the importance of the issue to the federal system as

a whole.” Id. at 260. Among other things, the Court must assess whether the federal

government has a “strong interest” in the federal issue at stake and whether allowing

state courts to resolve the issue will “undermine ‘the development of a uniform body

of [federal] law.’” Id. at 260-61 (quoting Grable, 545 U.S. at 315; Bonito Boats, Inc. v.

Thunder Craft Boats, Inc., 489 U.S. 141, 162 (1989)). As the Supreme Court explained

in Grable, “[t]he doctrine captures the commonsense notion that a federal court ought

to be able to hear claims recognized under state law that nonetheless turn on

substantial questions of federal law, and thus justify resort to the experience,

solicitude, and hope of uniformity that a federal forum offers on federal issues.” 545

U.S. at 312; see also Willis of Tex., Inc. v. Stevenson, No. H-09-cv-0404, 2009 WL

7809247, at *5 (S.D. Tex. May 26, 2009) (“The Fifth Circuit has held that a claim is

substantial enough to support federal question jurisdiction if the issue raised is not

wholly insubstantial, obviously frivolous, plainly insubstantial, or obviously without

merit.”).




   3 The substantiality inquiry as it pertains to federal question jurisdiction is distinct from
the underlying merits of Plaintiff’s claims and has no bearing on the strength of those claims.
See Gunn, 568 U.S. at 260 (“The substantiality inquiry under Grable looks . . . to the
importance of the issue to the federal system as a whole.”).
                                              25
    Case 4:19-cv-04834 Document 1 Filed on 12/12/19 in TXSD Page 26 of 42



      50.    Plaintiffs’ theories of Retail Pharmacy Defendants’ liability necessarily

will require that a court determine the existence and scope of Retail Pharmacy

Defendants’ obligations under a complex federal regulatory regime, because Plaintiffs

cite and rely on asserted duties under federal law. Indeed, Congress designed the

CSA with the intent of reducing illegal diversion of controlled substances, “while at

the same time providing the legitimate drug industry with a unified approach to

narcotic and dangerous drug control.” H.R. Rep. No. 1444, 91st Cong. (2nd Sess.

1970), as reprinted in 1970 U.S.C.C.A.N. 4566, 4571-72.

      51.    Plaintiffs’ theories of Retail Pharmacy Defendants’ liability implicate

important federal interests, which “involve aspects of the complex federal regulatory

scheme applicable to” the national prescription drug supply chain, Broder v.

Cablevision Sys. Corp., 418 F.3d 187, 195 (2d Cir. 2005). The disputed federal issue

is “sufficiently significant to the development of a uniform body of [controlled

substances] regulation to satisfy the requirement of importance to the federal system

as a whole,” NASDAQ OMX Grp., Inc. v. UBS Sec., LLC, 770 F.3d 1010, 1024 (2d Cir.

2014). The CSA itself notes that “illegal importation, manufacture, distribution, and

possession and improper use of controlled substances have a substantial and

detrimental effect on the health and general welfare of the American people,” and

that “[f]ederal control of the intrastate incidents of the traffic in controlled substances

is essential to the effective control of the interstate incidents of such traffic.” 21

U.S.C. § 801.    Furthermore, “minimizing uncertainty over” reporting obligations

under the CSA “fully justifies resort to the experience, solicitude, and hope of


                                            26
    Case 4:19-cv-04834 Document 1 Filed on 12/12/19 in TXSD Page 27 of 42



uniformity that a federal forum offers on federal issues.” New York ex rel. Jacobson

v. Wells Fargo Nat’l Bank, N.A., 824 F.3d 308, 317-18 (2d Cir. 2016); see also PNC

Bank, N.A., 189 F. App’x at 104 n.3 (state law claim “raises a substantial federal

question-the interpretation of” federal statute “over which the District Court properly

exercised removal jurisdiction”); Rhode Island Fishermen’s All., 585 F.3d at 51

(“[T]here is a substantial federal interest in ensuring that actions taken in pursuance

of [federal regulatory programs] receive the uniformity of interpretation that a

federal forum offers.”). Thus, “[g]iven that . . . the plaintiffs’ claims turn on the

interpretation of the federal regulations governing” the distribution of controlled

substances “and the importance of those regulations to the Congressional scheme,

this case plainly falls within the narrow swath of cases described in Grable.” Anversa

v. Partners Healthcare Sys., Inc., 835 F.3d 167, 174 n.5 (1st Cir. 2016).

      52.    Plaintiffs’ attempt to enforce the CSA under the guise of state claims

raises a substantial federal question, especially as the CSA does not provide for any

private right of action, much less one enforceable through state claims brought in

state courts. In 2005, in Grable, the Supreme Court held that lack of a federal cause

of action does not foreclose federal-question jurisdiction. The Court stated that

applying Merrell Dow too narrowly would both “overturn[ ] decades of precedent,” and

“convert[ ] a federal cause of action from a sufficient condition for federal-question

jurisdiction into a necessary one.” Grable, 545 U.S. at 317; see also, e.g., Ranck v. Mt.

Hood Cable Reg. Comm’n, No. 3:16-cv-02409-AA, 2017 WL 1752954, at *4-*5 (D. Or.

May 2, 2017) (state law claims based on violations of Cable Communications Policy


                                           27
       Case 4:19-cv-04834 Document 1 Filed on 12/12/19 in TXSD Page 28 of 42



Act raise substantial federal questions and satisfy Grable even though no private

right of action exists under Act).

        53.   Removal is particularly appropriate here because Plaintiffs’ action is but

one of more than a thousand similar actions nationwide pending in the federal MDL

in the Northern District of Ohio. The MDL judge, Judge Polster, is seeking a national

solution to this nationwide problem.4

        54.   Fourth, and finally, the federal issue also is capable of resolution in

federal court “without disrupting the federal-state balance approved by Congress.”

Gunn, 568 U.S. at 258. Federal courts exclusively hear challenges to DEA’s authority

to enforce the CSA against distributors, and litigating this case in a state court runs

the risk of the state court applying federal requirements inconsistently with how

federal courts and the federal agency tasked with enforcing the CSA—the DEA—

apply them. Federal jurisdiction is therefore “consistent with congressional judgment

about the sound division of labor between state and federal courts governing the

application of § 1331.” PNC Bank, N.A., 189 F. App’x at 104 n.3.

        55.   In sum, removal of this action is appropriate because Plaintiffs’ “state-

law claim[s] necessarily raise a stated federal issue, actually disputed and

substantial, which a federal forum may entertain without disturbing any

congressionally approved balance of federal and state judicial responsibilities.”




   4 Less than two months after the MDL was created, Judge Polster convened the first day-
long settlement conference on January 31, 2018. Judge Polster required attendance by party
representatives and their insurers and invited attendance by Attorneys General and
representatives of the DEA and FDA.
                                           28
     Case 4:19-cv-04834 Document 1 Filed on 12/12/19 in TXSD Page 29 of 42



Grable, 545 U.S. at 314; see also, e.g., PNC Bank, N.A., 189 F. App’x at 104 n.3 (state

law claim based on violation of Internal Revenue Code “gives rise to federal-question

jurisdiction” under Grable); New York ex rel. Jacobson, 824 F.3d at 315–18 (state law

claims based on defendant’s alleged violation of Internal Revenue Code satisfy

Grable); NASDAQ OMX Grp., Inc., 770 F.3d at 1031 (state law claims premised on

violations of Exchange Act “necessarily raise disputed issues of federal law of

significant interest to the federal system as a whole”); Gilmore v. Weatherford, 694

F.3d 1160, 1176 (10th Cir. 2012) (“Although plaintiffs could lose their conversion

claim without the court reaching the federal question, it seems that they cannot win

unless the court answers that question. Thus, plaintiffs’ ‘right to relief necessarily

depends on resolution of a substantial question of federal law.’”) (citation omitted);

Broder, 418 F.3d at 196 (state law claims premised on cable provider’s alleged

violations of Communication Act’s uniform rate requirement satisfy “Grable test for

federal-question removal jurisdiction”); Ranck, 2017 WL 1752954, at *5 (state law

claims based on violations of Cable Communications Policy Act satisfy Grable).

      56.    To the extent that the Court determines that some, but not all, of

Plaintiffs’ claims raise a substantial federal question, the Court can evaluate whether

to retain the non-federal claims against the Manufacturer Defendants, Distributor

Defendants, Retail Pharmacy Defendants, and Individual Defendants under the

doctrine of supplemental jurisdiction, 28 U.S.C. § 1367(a).

V.    OTHER REMOVAL ISSUES

      57.    Under 28 U.S.C. § 1446(b)(2)(A), all defendants that have been properly

joined and served must join or consent to removal.
                                         29
     Case 4:19-cv-04834 Document 1 Filed on 12/12/19 in TXSD Page 30 of 42



       58.     The following Defendants have been served in this action and

consent to removal, as indicated by their counsel’s signatures below: CVS Health

Corporation;      Abbott      Laboratories;       Abbott      Laboratories       Inc.;    Amneal

Pharmaceuticals, Inc.; Amneal Pharmaceuticals LLC; Assertio Therapeutics, Inc.

f/k/a Depomed, Inc.; Cardinal Health, Inc.; Endo Health Solutions Inc.; Endo

Pharmaceuticals Inc.; H. D. Smith, LLC f/k/a H. D. Smith Wholesale Drug Company;

Henry Schein, Inc.; Mallinckrodt LLC; SpecGx LLC; Celphalon, Inc.; Teva

Pharmaceuticals USA, Inc.; Actavis LLC; Watson Laboratories, Inc.; Walmart Inc.;

Noramco, Inc.; Walgreens Boots Alliance, Inc.; Walgreen Co.; Johnson & Johnson;

Janssen Pharmaceuticals, Inc.; Ortho-McNeil-Janssen Pharmaceuticals, Inc. n/k/a

Janssen Pharmaceuticals, Inc.; and Janssen Pharmaceutica, Inc. n/k/a Janssen

Pharmaceuticals, Inc.

       59.     The remaining Defendants have not been properly served, and thus

their consent to removal is not required. Nevertheless, out of an abundance of

caution, Allergan plc5; Maillinckrodt plc6; Actavis Pharma, Inc. f/k/a Watson Pharma

Inc. consent to removal.7



5
  Allergan plc, an Irish corporation, has not been served but nevertheless consents to removal out
of an abundance of caution and expressly reserves all rights and defenses including those related
to personal jurisdiction and service of process.
6
  Mallinckrodt plc, an Irish public limited company, has not been served but nevertheless joins this
removal out of an abundance of caution and expressly reserves all rights and defenses including
those related to personal jurisdiction and service of process.
7
  No citations of service are on file for the named individual defendants. Scott v. Family Dollar
Stores of Texas, LLC, No. 5:17-CV-817-DAE, 2017 WL 11221434, at *2 (W.D. Tex. Oct. 18,
2017) (“But courts have recognized exceptions to the rule of unanimity where the non-consenting
defendant was not yet served with process at the time the removal petition was filed, where a
                                                 30
    Case 4:19-cv-04834 Document 1 Filed on 12/12/19 in TXSD Page 31 of 42



         60.   By filing this Notice of Removal, CVS and the consenting Defendants

expressly reserve, and do not waive, any and all defenses that may be available to

them, including those related to personal jurisdiction and service of process. If any

question arises as to propriety of removal to this Court, CVS requests the opportunity

to present briefing and oral argument in support of its position that this case has

been properly removed.

         61.   Pursuant to 28 U.S.C. § 1446(d), CVS will promptly file a copy of this

Notice of Removal with the clerk of the 152nd Judicial District Court of Harris County,

where the action is pending in the Texas Opioid MDL prior to removal, and serve

notice of the filing of this Notice of Removal on Plaintiffs.

         62.   CVS reserves the right to amend or supplement this Notice.

         WHEREFORE, CVS Pharmacy, Inc. removes this action, pending in the 152nd

Judicial District Court of Harris County, under the Case No. 2019-85177, to this

Court.




defendant is merely a nominal, unnecessary, or formal party-defendant, and where the removed
claim is a separate and independent claim under 28 U.S.C. § 1441(c).”)
                                            31
   Case 4:19-cv-04834 Document 1 Filed on 12/12/19 in TXSD Page 32 of 42



                                           Respectfully submitted,

                                           By:    /s/ David B. Weinstein
                                                  David B. Weinstein
                                                  State Bar of Texas No. 21096400
                                                  S.D. No. 4329
                                           Attorney-In-Charge
                                           WEINSTEIN TIPPETTS & LITTLE LLP
                                           7500 San Felipe Street, Suite 500
                                           Houston, Texas 77063
                                           Tel: (713) 244-0800
                                           Fax: (713) 244-0801
                                           david.weinstein@wtllaw.com

OF COUNSEL:

WEINSTEIN TIPPETTS & LITTLE LLP
Matthew E. Coveler
State Bar No. 24012462
S.D. No. 24130
matthew.coveler@wtllaw.com
Amanda L. Catalani
State Bar No. 24101602
S.D. No. 3299063
amanda.catalani@wtllaw.com

ZUCKERMAN SPAEDER LLP
Conor B. O’Croinin*
Daniel P. Moylan*
J. Michael Pardoe*
100 East Pratt Street, Suite 2440
Baltimore, MD 21202-1031
Tel: (410) 332-0444
Fax: (410) 659-0436
cocroinin@zuckerman.com
dmoylan@zuckerman.com
mpardoe@zuckerman.com

* Denotes national counsel who will seek
pro hac vice admission

Attorneys for Defendants CVS
Pharmacy Inc. and CVS Health
Corporation

                                       32
   Case 4:19-cv-04834 Document 1 Filed on 12/12/19 in TXSD Page 33 of 42



CONSENTS TO REMOVAL
WEINSTEIN TIPPETTS & LITTLE LLP               MEHAFFYWEBER, P.C.

By: /s/ David B. Weinstein                    By: /s/James G. Martingano
    David B. Weinstein                            JAMES G. MARTINGANO
    State Bar No. 21096400                        State Bar No. 00791194
    S.D. No. 4329                                 jamesmartingano@mehaffyweber.com
    Matthew E. Coveler                            500 Dallas Street, Ste. 1200
    State Bar No. 24012462                        Houston, TX 77002
    S.D. No. 24130                                Telephone: (713) 655-1200
    Amanda L. Catalani                            Facsimile: (713) 655-0222
    State Bar No. 24101602
    S.D. No. 3299063                             John A. McCauley*
                                                 James K. O’Connor*
   7500 San Felipe Street, Suite 500             VENABLE LLP
   Houston, Texas 77063                          750 E. Pratt Street
   Tel: (713) 244-0800                           Suite 900
   Fax: (713) 244-0801                           Baltimore, MD 21202
   david.weinstein@wtllaw.com                    T: (410) 244-7655
   matthew.coveler@wtllaw.com                    F: (410) 244-7742
   amanda.catalani@wtllaw.com                    JMcCauley@Venable.com
                                                 JKO’Connor@Venable.com
   Conor B. O’Croinin*
   Daniel P. Moylan*                             *denotes national counsel who will seek
   J. Michael Pardoe*                            pro hac vice admission
   ZUCKERMAN SPAEDER LLP
   100 East Pratt Street, Suite 2440             Counsel for Abbott Laboratories and
   Baltimore, MD 21202-1031                      Abbott Laboratories Inc.
   Tel: (410) 332-0444
   Fax: (410) 659-0436
   cocroinin@zuckerman.com
   dmoylan@zuckerman.com
   mpardoe@zuckerman.com
   * Denotes national counsel who will
   seek pro hac vice admission

   Attorneys for Defendants CVS
   Pharmacy, Inc. and CVS Health
   Corporation




                                         33
   Case 4:19-cv-04834 Document 1 Filed on 12/12/19 in TXSD Page 34 of 42



REED SMITH LLP                             BAKER BOTTS L.L.P.

By: /s/ Stan Perry                         By: /s/ Kevin M. Sadler
      Stan Perry                                 Kevin M. Sadler
      State Bar No. 15799920                     Texas Bar No. 17512450
      sperry@reedsmith.com                       kevin.sadler@bakerbotts.com
      Michael H. Bernick                         Scott D. Powers
      State Bar No. 24078227                     Texas Bar No. 24027746
      mbernick@reedsmith.com                     scott.powers@bakerbotts.com
      Mary M. Balaster                           David T. Arlington
      State Bar No. 24084054                     Texas Bar No. 00790238
      mbalaster@reedsmith.com                    david.arlington@bakerbotts.com
      Curtis Waldo                               98 San Jacinto Blvd., Suite 1500
      State Bar No. 24090452                     Austin, Texas 78701
      cwaldo@reedsmith.com                       (512) 322-2500 (Telephone)
      811 Main Street, Suite 1700                (512) 322-2501 (Facsimile)
      Houston, Texas 77002-6110
      Telephone: 713.469.3800                    Attorneys for Assertio Therapeutics,
      Facsimile: 713.469.3899                    Inc. f/k/a Depomed, Inc.

      Counsel for AmerisourceBergen
      Drug Corporation




                                      34
   Case 4:19-cv-04834 Document 1 Filed on 12/12/19 in TXSD Page 35 of 42



LOCKE LORD LLP                            BAKER & HOSTETLER LLP

By: /s/ John P. McDonald                  By: /s/ Michael W. Mengis
      John P. McDonald                          Michael W. Mengis,
      Attorney-In-Charge                        attorney-in-charge
      Texas Bar. No. 13549090                   mmengis@bakerlaw.com
      S.D. Tex. No. 259119                      State Bar No. 13941040
      2200 Ross Avenue, Suite 2800              Matt R. Raley
      Dallas, Texas 75201                       mraley@bakerlaw.com
      214-740-8758 (telephone)                  State Bar No. 24051224
      214-756-8758 (facsimile)                  811 Main Street, Suite 1100
      jpmcdonald@lockelord.com                  Houston, Texas 77002
                                                Telephone: (713) 751-1600
      Of Counsel:                               Facsimile: (713) 751-1717
      C. Scott Jones
      Texas Bar. No. 24012922                   Enu Mainigi*
      S.D. Tex. No. 30151                       emainigi@wc.com
      sjones@lockelord.com                      F. Lane Heard*
                                                lheard@wc.com
      Lauren M. Fincher                         Ashley W. Hardin*
      Texas Bar No. 24069718                    ahardin@wc.com
      S.D. Tex. No. 1812325                     Williams & Connolly LLP
      lfincher@lockelord.com
                                                725 Twelfth Street N.W.
      Brandan J. Montminy                       Washington, D.C. 20005
      Texas Bar No. 24088080                    Telephone: (202) 434-5000
      S.D. Tex. No. 2209842                     Facsimile: (202) 434-5029
      brandan.montminy@lockelord.com            *Denotes national counsel who will
                                                seek pro hac vice admission
      Attorneys for Defendant
      Henry Schein, Inc.                        Attorneys for Defendant
                                                Cardinal Health, Inc.




                                     35
   Case 4:19-cv-04834 Document 1 Filed on 12/12/19 in TXSD Page 36 of 42



SCHELL COOLEY RYAN                           BARNES & THORNBURG LLP
CAMPBELL LLP
                                             By: /s/ Lucas C. Wohlford
By: /s/ Russ Schell                              Lucas C. Wohlford
      RUSSELL W. SCHELL                          State Bar No. 24070871
      State Bar No. 17736800                     Barnes & Thornburg LLP
      Email: rschell@schellcooley.com            2121 North Pearl, Suite 700
      5057 Keller Springs Road,                  Dallas, Texas 75201
      Suite 425                                  Phone: (214) 258-4106
      Addison, Texas 75001                       Fax: (214) 258-4199
      (214) 665-2000                             lwohlford@btlaw.com
      (214) 754-0060 FAX
                                                 Counsel for H. D. Smith, LLC f/k/a H.
      Counsel for Defendants Amneal              D. Smith Wholesale Drug Company
      Pharmaceuticals, Inc. and Amneal
      Pharmaceuticals LLC




                                        36
   Case 4:19-cv-04834 Document 1 Filed on 12/12/19 in TXSD Page 37 of 42



ARNOLD & PORTER KAYE                       PARSONS MCENTIRE MCCLEARY
SCHOLER LLP                                PLLC

By: /s/ Hannah Sibiski                     By: /s/ Jeffrey R. Parsons
      Hannah Sibiski                             Jeffrey R. Parsons
      State Bar No. 24041373                     Texas Bar No. 15547200
      700 Louisiana Street                       jparsons@pmmlaw.com
      Suite 4000                                 Roger L. McCleary
      Houston, TX 77002                          Texas Bar No. 13393700
      Telephone: (713) 576-2400                  rmcleary@pmmlaw.com
      Fax: (713) 576-2499                        James C. Burnett
      Hannah.Sibiski@arnoldporter.com            Texas Bar No. 24094025
                                                 jburnett@pmmlaw.com
     Attorney for Defendants Endo                One Riverway, Suite 1800
     Health Solutions Inc. and Endo              Houston, Texas 77056
     Pharmaceuticals Inc.                        (713) 960-7315

                                                Attorneys for Defendants
                                                Mallinckrodt LLC and SpecGx LLC




                                      37
   Case 4:19-cv-04834 Document 1 Filed on 12/12/19 in TXSD Page 38 of 42



SMYSER KAPLAN & VESELKA                    JONES DAY
L.L.P.
                                           By: /s/ Elizabeth W. Scofield
By: /s/ Craig Smyser                            Elizabeth W. Scofield
      Craig Smyser (SBN 18777575)               Texas Bar No.: 24079555
      Tyler G. Doyle (SBN 24072075)             S.D. Tex. No.: 2227083
      David Isaak (SBN 24012887)                717 Texas, Suite 3300
      Razvan Ungureanu (SBN                     Houston, TX 77002-2712
      24085630)                                 Telephone: (832) 239-3789
      Kristin Adler (SBN 793233)                Facsimile: (832) 239-3600
      Michelle S. Stratton (SBN                 Email: escofield@jonesday.com
      24085606)
      Crystal Robles (SBN 24083754)             Christopher Lovrien*
      717 Texas, Suite 2800                     Sarah Conway*
      Houston, TX 77002                         JONES DAY
      Phone: 713-221-2300                       555 South Flower Street, 50th Floor
      Fax: 713-221-2320                         Los Angeles, CA 90071
      csmyser@skv.com                           Telephone: (213) 243-2567
      tydoyle@skv.com                           Facsimile: (213) 243-2539
      disaak@skv.com                            Email: cjlovrien@jonesday.com
      razvan@skv.com                            Email: sgconway@jonesday.com
      kadler@skv.com
      mstratton@skv.com                         *denotes national counsel who will
      crobles@skv.com                           seek pro hac vice admission

     Counsel for McKesson Corporation           Attorneys for Walmart Inc




                                      38
   Case 4:19-cv-04834 Document 1 Filed on 12/12/19 in TXSD Page 39 of 42



ALSTON & BIRD LLP                             MORGAN, LEWIS & BOCKIUS LLP

By: /s/ Matthew A. Durfee                     By: /s/ Nancy L. Patterson
      Matthew A. Durfee                             Nancy L. Patterson
      State Bar No. 24069654                        Texas Bar No. 15603520
      2200 Ross Avenue, Suite 2300                  S.D. Tex. No. 10221
      Dallas, Texas 75201                           nancy.patterson@morganlewis.com
      Telephone: 214-922-3400                       1000 Louisiana Street, Suite 4000
      Facsimile: 214-922-3899                       Houston, Texas 77002
      matt.durfee@alston.com                        Telephone: (713) 890-5000
                                                    Facsimile: (713) 890-5001
      Daniel G. Jarcho*
      D.C. Bar No. 391837                           Steven A. Reed*
      ALSTON & BIRD LLP                             Morgan, Lewis & Bockius LLP
      950 F Street NW                               1701 Market Street
      Washington, DC 20004                          Philadelphia, PA 19103-2921
      Telephone: (202) 239-3254                     Telephone: (215) 963-5603
      Facsimile: (202) 239-3333                     steven.reed@morganlewis.com
      daniel.jarcho@alston.com
                                                    Brian M. Ercole*
      Cari K. Dawson*                               Morgan, Lewis & Bockius LLP
      Georgia Bar No. 213490                        200 S. Biscayne Blvd., Suite 5300
      Jenny A. Hergenrother*                        Miami, FL 33131
      Georgia Bar No. 447183                        Telephone: (305) 415-3416
      ALSTON & BIRD LLP                             brian.ercole@morganlewis.com
      1201 West Peachtree Street
      Atlanta, Georgia 30309                        *denotes national counsel who will
      Telephone: (404) 881-7000                     seek pro hac vice admission
      Facsimile: (404) 881-7777
      cari.dawson@alston.com                        Counsel for Defendants Celphalon,
      jenny.hergenrother@alston.com                 Inc., Teva Pharmaceuticals USA,
                                                    Inc., Actavis LLC, Actavis Pharma,
      *Denotes national counsel who                 Inc. f/k/a Watson Pharma, Inc., and
      will seek pro hac vice admission              Watson Laboratories, Inc.

      Counsel for Defendants Noramco,
      Inc.




                                         39
   Case 4:19-cv-04834 Document 1 Filed on 12/12/19 in TXSD Page 40 of 42



BARTLIT BECK LLP                              SCOTT DOUGLAS & MCCONNICO
                                              LLP
By: /s/ Lester C. Houtz
      Lester C. Houtz*
                                              By: /s/ Stephen E. McConnico
      Alex J. Harris*
                                                   Stephen E. McConnico
      BARTLIT BECK LLP
      1801 Wewatta Street                          Asher B. Griffin
      Denver, CO 80202                             John W. Ellis
      Tel: (303) 592-3177                          303 Colorado Street, Suite 2400
      Fax: (303) 592-3140                          Austin, TX 78701
      les.houtz@bartlitbeck.com                    (512) 495-6300
      alex.harris@bartlitbeck.com                  (512) 495-6399 (fax)
                                                   smcconnico@scottdoug.com
      * denotes national counsel who               agriffin@scottdoug.com
      will seek pro hac vice admission
                                                   jellis@scottdoug.com
      Counsel for Walgreens Boots
      Alliance, Inc. and Walgreen Co              Charles C. Lifland*
                                                  O’MELVENY & MYERS LLP
                                                  400 S. Hope Street
                                                  Los Angeles, CA 90071
                                                  (213) 430-6000
                                                  clifland@omm.com

                                                  * Denotes national counsel who will
                                                  seek pro hac vice admission

                                                  Counsel for Johnson & Johnson;
                                                  Janssen Pharmaceuticals, Inc.; Ortho-
                                                  McNeil-Janssen Pharmaceuticals, Inc.
                                                  n/k/a Janssen Pharmaceuticals, Inc.;
                                                  and Janssen Pharmaceutica, Inc.
                                                  n/k/a Janssen Pharmaceuticals, Inc.




                                         40
    Case 4:19-cv-04834 Document 1 Filed on 12/12/19 in TXSD Page 41 of 42



                          CERTIFICATE OF SERVICE

      I hereby certify that on December 12, 2019, this instrument was served on the

following counsel in compliance with Rule 5 of the Federal Rules of Civil Procedure

via e-mail to the U.S. District Court, Southern District of Texas, Houston Division,

and served the same, via e-mail and U.S. Mail, postage prepaid, upon counsel of

record addressed as follows:

      Warren T. Burns
      Darren P. Nicholson
      Will Thompson
      BURNS CHAREST LLP
      900 Jackson Street, Suite 500
      Dallas, Texas 75202
      Tel: (496) 904-4550
      Fax: (496) 444-5002
      wburns@burnscharest.com
      dnicholson@burnscharest.com
      wthompson@burnscharest.com

      Rick Yelton III
      Lydia A. Wright
      BURNS CHAREST LLP
      365 Canal Street, Suite 1170
      New Orleans, LA 70130
      Tel: (504) 799-2845
      Fax: (504) 881-1765
      ryelton@burnscharest.com
      lwright@burnscharest.com

      Zona Jones
      HARRISON DAVIS STEAKLEY MORRISON JONES, P.C.
      850 Park Street
      Beaumont, TX 77701
      Tel: (409) 753-0000
      Fax: (409) 833-0075
      zona@thetriallawyers.com

      Don Barrett
      BARRETT LAW GROUP, P.A.

                                        41
Case 4:19-cv-04834 Document 1 Filed on 12/12/19 in TXSD Page 42 of 42



 404 Court Square North
 Lexington, MS 39095
 Tel: (662) 834-9168
 donbarrettpa@gmail.com

 Jonathan W. Cuneo
 Monica Miller
 Mark H. Dubester
 David L. Black
 Jennifer E. Kelly
 Evelyn Li
 CUNEO GILBERT & LADUCA, LLP
 4725 Wisconsin Avenue, NW, Suite 200
 Washington, DC 20016
 Telephone: (202)789—3960
 jonc@cuneolaw.com
 monica@cuneolaw.corn
 mark@cuneolaw.com
 dblack@cuneolaw.com
 jkelly@cuneolaw.corn
 evelyn@cuneolaw.corn

 Steve Martino
 Ruth Lichtenfeld
 TAYLOR MARTINO, P.C.
 455 St. Louis Street
 Mobile, AL 36602
 Telephone: (251) 433—3131
 stevemartino@taylormartino.com
 ruth@taylormartino.com

                                                  /s/ David B. Weinstein
                                                  David B. Weinstein




                                  42
